Citation Nr: 1119787	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-16 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.

2.  Entitlement to an initial rating in excess of 20 percent for instability of the right knee.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for irritable bowel syndrome (IBS).

5.  Entitlement to service connection for diverticulosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to August 1980.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

Additionally, the Board notes that in April 2009 the Veteran filed a notice of disagreement (NOD) with regard to the August 2008 rating decision, which granted service connection for right knee degenerative joint disease and assigned a 10 percent evaluation, effective April 3, 2008.  The record does not contain a statement of the case (SOC) regarding the right knee disability.  This inaction has prevented the Veteran from perfecting his appeal.  Without issuance of a SOC, the time limit for perfecting an appeal, by submitting a substantive appeal or VA Form 9, is not triggered.  See 38 C.F.R. § 20.302(b).  The Board acknowledges that a later rating decision in October 2009 assigned a separate evaluation for right knee instability, which is part of a claim for a higher disability evaluation.  See VAOPGCPREC 23-97 (allowing for separate evaluations for separate symptoms, such as arthritis and instability of the knee).  While this action does increase the total evaluation of the Veteran's right knee disability, it does not reach the maximum evaluation available and therefore does not constitute a total grant of the benefit sought.  The issue of a higher evaluation remains viable, which in this case includes disability ratings for both arthritis (degenerative joint disease) and instability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Right Knee Disability

The August 2008 rating decision granted service connection for right knee degenerative joint disease and assigned a 10 percent evaluation, effective April 3, 2008.  The Veteran filed a notice of disagreement (NOD) with regard to this claim in April 2009, requesting that a decision review officer (DRO) review this claim.  The record does not contain a statement of the case regarding the right knee disability.  Consequently, the Board must remand this issue for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of this issue by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Colon Disorders

Medical nexus opinions are needed to assist in deciding the Veteran's hemorrhoid, irritable bowel syndrome, and diverticulosis claims.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in a service-connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  McLendon, 20 Vet. App. 79.  In this case, the Veteran's September 2008 VA colonoscopy found internal hemorrhoids, irritable bowel syndrome, and diverticulosis.  In his March 2011 testimony, the Veteran stated that he had some hemorrhoids in service with recurrent symptoms since.  The Veteran further stated that he believed his gastrointestinal conditions were related to his service connected major depressive disorder.  This is sufficient to warrant a medical examination.  In determining the nature and etiology of each of the claimed conditions, the examiner is also instructed to view the record of a bout of gastrointestinal symptoms during service, which was diagnosed as gastroenteritis, to determine if this incident was actually early evidence of a chronic condition.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issues of entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee and in excess of 20 percent for instability of the right knee.  Thereafter, the Veteran will have a 60-day period within which to file a substantive appeal.  The appellant and his representative are advised that they will have sixty days from the date of mailing of the statement of the case to submit a substantive appeal as to that issue.  Provide any notice as required under 28 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  The RO/AMC should also undertake any other action as to this service connection issue otherwise necessary in the development of that appeal.  If and only if the appellant completes his appeal by filing a timely VA Form 9 on the aforementioned issue, this claim should be returned to the Board.  38 U.S.C.A. § 7104.

2.  Schedule the Veteran for VA gastrointestinal and/or colorectal examination(s) for the purpose of ascertaining the onset/and or etiology of his current colon disorders, including hemorrhoids, irritable bowel syndrome, and diverticulosis.  Any further indicated studies must also be conducted. The claims file must be made available to and reviewed by the examiner.  The examiner(s) is/are asked to answer the following questions:

a.  Does the Veteran currently have any colon disorders, to include hemorrhoids, irritable bowel syndrome, and/or diverticulosis?

b.  For each of the diagnosed current colon conditions, the examiner should opine as to whether it is as likely as not that the diagnosed condition (condition (including hemorrhoids, irritable bowel syndrome, and diverticulosis) is causally or etiologically related to the Veteran's military service, to include his lay testimony regarding in-service hemorrhoids and the July 1978 instance of gastric flu.  In doing so, the examiner must acknowledge and discuss the Veteran's report of a continuity of symptomatology since service.

c.  For each of the diagnosed current colon conditions, the examiner should opine as to whether it is as likely as not that the diagnosed condition (including hemorrhoids, irritable bowel syndrome, and diverticulosis) is causally or etiologically related to the Veteran's service connected major depressive disorder.  

The rationale for all opinions, with citation to relevant medical findings, must be provided in a legible report.

2.  Thereafter, the RO/AMC should readjudicate the claims in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

